Title: Duncan L. Clinch to Robert Butler, 2 August 1816 (Abstract)
From: Clinch, Duncan L.
To: Butler, Robert


        § Duncan L. Clinch to Robert Butler. 2 August 1816, Camp Crawford. Sends a report on the plans made by Maj. Gen. Gaines to reduce the fort occupied by “negroes and Chactaw Indians.” On 17 July, Clinch descended the Apalachicola River with “one hundred and sixteen chosen men,” two gunboats, and “one hundred and fifty Indians” under the command of Major McIntosh, “an old Chief called Capt. Isaacs, and the celebrated Chief Kotcha-hajo, or Mad Tiger, at the head of a large body of Indians.” “Their object was to capture the negroes within the Fort, and restore them to their proper owners.” Clinch enclosed their agreement “(marked A).” On 20 July they “landed within Cannon-shot of the Fort,” but it proved impossible to surround it. On 23 July “a deputation of Chiefs went into the Fort and demanded it’s surrender, but they were abused and treated with the utmost contempt. The Black Chief heaped much abuse on the Americans, and said he had been left in command of the Fort by the British Government, and that he would sink any American vessel that should attempt to pass it.” “The Chiefs also informed [Clinch] that the negroes had hoisted a red flag and that the English Jack was flying over it.” Describes the assault on the fort, beginning on 25 July, including a “hot shot” from gunboat 154 that blew up the fort. “The explosion was awful and the scene horrible beyond description.” States “the Great Ruler of the Universe must have used us as his instrument in chastising the blood-thirsty and murderous wretches that defended the Fort.” Describes the condition of the fort and the property it contained, including a “paper marked B” with “a schedule of the property taken in the name of the U. States. The greater part of the negroes belonged to the Spaniards and Indians.” The chiefs executed “the outlawed Chactaw Chief and the black Commandant Garson,” and the “Spanish negroes were delivered to Mr. Hambly Agent for the House of Messrs. Forbes & Co. and the American negroes [were] confined at” Camp Crawford. Has taken precautions at Camp Crawford for the reception of “a large body of seminoles” reported to be “descending the

Appalachicola.” Commends his officers and men “for their cool and intrepid conduct” during the campaign.
      